Citation Nr: 0015148	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  91-23 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma.


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from April 1968 to April 1970.

By rating decisions in September 1973, June 1974 and February 
1975, entitlement to service connection for bronchial asthma 
was denied.  Following the February 1975 denial, written 
notice was sent to the veteran by letter of the same month.  
By rating decisions dated in December 1983 and October 1985, 
entitlement to service connection for PTSD was denied.  The 
veteran received written notice of the October 1985 rating 
decision by letter of the same month.  The veteran failed to 
file timely appeals following receipt of written notice of 
the February 1975 and October 1985 rating denials; thus, 
these decisions are final.

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  

The current claim arises from a December 1990 rating decision 
of the San Juan, Puerto Rico Regional Office (RO), which 
again denied the veteran's claim of entitlement to service 
connection for PTSD and bronchial asthma.  Accordingly, the 
Board will address whether new and material evidence has been 
submitted since the last prior final rating decision in 
February 1975 for bronchial asthma and since the last prior 
final rating decision in October 1985 for PTSD.

The additional issues of entitlement to service connection 
for allergic rhinitis and entitlement to non-service 
connected pension benefits were also denied as part of the 
December 1990 rating decision.  The case was remanded from 
the Board to the RO in October 1991 for additional 
development of the evidence.

By rating decision in February 1997, entitlement to non-
service connected pension benefits was granted; accordingly, 
this issue is no longer on appeal to the Board.

The Board also notes that the issue of entitlement to service 
connection for PTSD was characterized on the November 1998 
supplemental statement of the case as a de novo issue despite 
the fact that the RO had never determined that new and 
material evidence had been submitted to reopen this claim.  
Nonetheless, the Board is required to conduct an independent 
new and material evidence analysis in claims involving final 
decisions such as the instant claim.  See Barnett v. Brown, 8 
Vet. App. 1 1995; aff'd No. 95-7058 (U.S. Ct. App. Fed. Cir. 
May 6, 1996).

The veteran is not represented in this appeal.  In this 
regard, it is noted that the veteran had been represented by 
an attorney.  In January 1991, the veteran indicated that he 
was revoking the power of attorney.  This fact was verified 
by an August 1998 statement from the veteran's attorney which 
indicates that representation had previously been withdrawn 
in a February 1993 letter.  


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that his current allergic rhinitis is due to disease 
or injury in service.

2.  The veteran's claim of entitlement to service connection 
for allergic rhinitis is not plausible.

3.  The veteran's claim of service connection for PTSD was 
last denied by rating decision in October 1985.

4.  The veteran did not file a timely appeal from that 
determination and the October 1985 rating denial is final.

5.  The additional evidence submitted in connection with the 
claim to reopen the issue of service connection for PTSD is 
not so significant that it must be considered in order to 
decide the merits of the claim.

6.  The veteran's claim of service connection for bronchial 
asthma was last denied by rating decision in February 1975.

7.  The veteran did not file a timely appeal from that 
determination and the February 1975 rating denial is final.

8.  The additional evidence submitted in connection with the 
claim to reopen the issue of service connection for bronchial 
asthma is not so significant that it must be considered in 
order to decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
allergic rhinitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The October 1985 rating decision of the RO that denied 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302 (1999).

3.  Evidence received since the October 1985 rating 
determination is not new and material and, thus, the claim of 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  The February 1975 rating decision of the RO that denied 
service connection for bronchial asthma is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1999).

5.  Evidence received since the February 1975 rating 
determination is not new and material and, thus, the claim of 
service connection for bronchial asthma is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

On the January 1968 entrance physical examination, the 
sinuses and lungs were normal on clinical evaluation.  The 
veteran was also normal on psychiatric examination.

In May 1968, the veteran complained of precordial pains with 
physical training.  On examination, the lungs were clear.  
The impression was anxiety reaction.  

In November 1969, the veteran was seen for complaints of 
coughing of two days duration, chest congestion and a running 
nose.  There were a few wheezes of the left lower lobe of the 
chest.  The impression was early broncho-pneumonia.  

On the March 1970 separation examination, the sinuses and 
lungs were normal on clinical evaluation.  The veteran was 
also normal on psychiatric examination. 

The veteran's DD 214 shows that he served in the Marines, 
that he had 10 months and 6 days of foreign service, that his 
military occupational specialty was a motor vehicle operator, 
and that he received the National Defense Service Medal, the 
Vietnamese Service Medal with one Star, and the Vietnamese 
Campaign Medal with a device.

A September to October 1970 VA hospital summary shows that 
the veteran had complained of nervousness, insomnia and a 
feeling that people were staring at him of several weeks 
duration.  Physical examination and system review were 
negative.  There was no evidence of a gross thinking 
disorder.  It was later found out that the motive for the 
veteran's stay in the ward was to get a note from the doctor 
that he did not want to work at night.  It was noted that 
this was the reason that the veteran was nervous.  The 
veteran was not depressed.  The diagnoses were schizoid 
personality and mild anxiety reaction.

A January 1971 VA treatment notation shows that the veteran 
had a rash all over his body in service which recurred 2 
weeks before.  The impression was questionable neurogenic 
pruritus.  

A May 1971 VA treatment notation shows that the veteran 
complained of insomnia, nervousness, and depression.  The 
diagnosis was paranoid type schizophrenia.

Received in February 1972 was a February 1970 treatment 
notation from J. Rios Pagan, M.D.  It certified that the 
veteran was treated for an acute attack of bronchial asthma.  

In October 1972, the veteran submitted a claim of service 
connection for bronchial asthma dating from February 1970.

Received in October 1972 was a June 1972 statement from Dr. 
Pagan which indicates that the veteran had been treated for 
an acute attack of bronchial asthma.  The first time that the 
veteran had been treated was on February 28, 1972 when he 
more or less had the same type of attack of bronchial asthma.  
Dr. Pagan had not seen the veteran since February 1970.

A June 1973 VA respiratory examination report indicates that 
the veteran had a known case of bronchial asthma.  He had 
been treated for several months at the allergy clinic.  He 
was under evaluation for different allergens and had been 
given bronchial dilating drugs for treatment of progressively 
worsening bronchial asthma.  He was hospitalized in November 
1971 for evaluation of undetermined chest pain.  He 
complained of exertional dyspnea and the frequent recurrence 
of bronchial asthma.  Examination of the chest revealed clear 
lung fields to palpation, percussion and auscultation.  X-
rays of the chest were essentially negative for pleuro-
pulmonary disease.  The diagnosis was chronic bronchial 
asthma of undetermined severity.

A July 1973 VA ear, nose and throat examination report shows 
that the veteran reported that his problem was with 
halitosis.  He complained of recurrent sneezing, some watery 
nasal discharge in the morning, and difficult nasal 
breathing.  On examination, the nasal mucosa was normal.  
There was no postnasal drip upon examination.  X-rays of the 
sinuses were negative.  The diagnoses were moderate nasal 
deviation and a history compatible with either allergic or 
vasomotor rhinitis.

An August 1973 VA allergy examination report indicates that 
the veteran had been evaluated at this clinic to include a 
skin test.  He complained of innumerable symptoms some 
related to asthma and/or allergy.  Asthma attacks occurred on 
humid days.  On examination, the chest was entirely clear.  
There was edema of the nasal mucosa without obstruction.  The 
diagnoses were allergic rhinitis and bronchial asthma.  

By rating decision in September 1973, it was noted that the 
veteran had been treated in February 1970 for an acute attack 
of bronchial asthma, that he had been seen again in June 1972 
with the same symptoms, that the service separation 
examination was negative, and that chronic bronchial asthma 
had been diagnosed in August 1973.  It was determined that 
the veteran's present bronchial asthma had manifested more 
than 2 years after service and was not related to the acute 
episode during service.  Accordingly, service connection for 
bronchial asthma was denied.  Written notice was sent to the 
veteran by letter in September 1973.

An April 1974 statement from Dr. Pagan shows treatment for 
symptoms of bronchial asthma.  

The veteran was informed by letter in June 1974 that his 
claim of service connection for bronchial asthma remained 
denied. 

A January 1975 statement from Dr. Reyes shows multiple 
treatment dates for asthma during 1974.

By rating decision in February 1975, service connection was 
again denied for bronchial asthma.  The veteran was informed 
by letter in February 1975 that the additional evidence did 
not warrant any change in the previous denial.

In July 1983, the veteran reported that he was suffering from 
PTSD symptoms.

On VA psychiatric examination in October 1983, it was noted 
that the veteran was applying for service connection for 
PTSD.  The veteran's claims folder was not available.  He 
reported that he was a truck driver in service.  He was 
always troubled with nightmares, he was always angry and he 
felt like hurting people.  He described being a truck driver 
in convoys and being ambushed.  He recalled his truck hitting 
mines.  He was a driver, sometimes a machine gunner on the 
roof and sometimes he served on guard duty.  He was exposed 
to rocket and mortar attacks.  Sometimes the American air 
cover would hit them and miss the enemy.  His best boyhood 
friend was killed in Vietnam.  He reported going out on 
ambush duty.  Firefights would even result with friendly 
forces due to inexperienced personnel.  He described a 
variety of nightmares that had persisted.  Nightmares 
included being beaten-up by drill sergeants, being trapped in 
firefights and falling into holes.  The examiner felt that 
there was a definite psychiatric problem of many years 
duration due to nerves.  The veteran did not show the variety 
of symptoms necessary for a diagnosis of PTSD.  The diagnosis 
was chronic anxiety state accompanied by marked 
psychosociological and somatic symptoms.  

By rating decision in December 1983, service connection for 
PTSD was denied as it was determined that the evidence did 
not include a diagnosis of PTSD.  The veteran received 
written notice of the denial by letter in December 1983.

A January to March 1984 VA hospital report includes diagnoses 
of PTSD and schizo-affective disorder.

On VA psychiatric examination in June 1984, it was noted that 
the veteran spent a good deal of time thinking about Vietnam.  
In particular he was overwhelmed by vivid recollections of 
fire fights.  He reported frequent war related nightmares.  
He was startled very easily.  He served as a convoy truck 
driver and he reported being ambushed.  It was opined that 
the veteran suffered from PTSD stemming from his experiences 
in Vietnam and numerous aspects of his history were 
suggestive of a psychotic process which should be further 
pursued.  A notation from another physician indicates that 
the reviewer agreed with the June 1984 examination report.  
The previous diagnosis of anxiety disorder was in error.  The 
current diagnosis was PTSD with some psychotic features.  

On VA examination in June 1984, the diagnoses included mild 
bronchial asthma.

On VA psychiatric examination in July 1985, it was noted that 
the veteran's claims folder and mental health folder were 
available.  Battle experiences had been detailed earlier.  
The veteran went into more detail today.  There was a point 
of confusion which might be a deliberate fabrication on the 
veteran's part.  He now stated that he was disappointed at 
not being assigned to the truck detail that he was trained 
for.  His primary experiences were those of a driver of an 
amphibious vessel that brought supplies to outlying areas 
that were difficult to reach by ordinary transportation.  He 
also mentioned guard duty, search and destroy missions and 
"ambush" detail.  The diagnosis was that the symptomatology 
detailed fit well within the category of PTSD.  In 
conjunction with this, there was a paranoid trend which was 
felt to be a residual of his PTSD.

July 1985 VA pulmonary function tests showed no airway 
obstruction with borderline normal lung restrictions that did 
not change after use of a bronchodilator.  On VA examination, 
the diagnosis was mild bronchial asthma, by history only.

By rating decision in October 1985, it was noted that service 
records showed that the veteran served as a truck driver in 
Vietnam, that he participated in counter operations in March 
1969 against enemy forces and that there was no evidence that 
the veteran received any award or decoration indicative of 
participation in combat.  Entitlement to service connection 
for PTSD was denied as there was no evidence of an objective 
recognizable stressor.  The veteran received written 
notification of this rating denial by letter in October 1985.

Received in July 1990 was a May 1988 notice from the Social 
Security Administration (SSA) which shows that the veteran 
was in receipt of Supplemental Security Income (SSI) benefits 
effective from January 1988.

Received in June 1990 was the veteran's current claim of 
service connection for PTSD, bronchial asthma and allergic 
rhinitis.

Received in November 1990 were VA outpatient treatment 
notations dated from January 1989 to October 1990 that 
include treatment for a history of bronchial asthma, allergic 
rhinitis and PTSD.

By rating decision in December 1990, service connection was 
denied for allergic rhinitis as service medical records were 
silent regarding this disability, and it was determined that 
new and material evidence had not been submitted to reopen 
claims of service connection for PTSD and bronchial asthma.  

Received in May 1991 were multiple VA medical records.  An 
October 1972 VA hospital summary shows that the veteran had 
been nervous and depressed since service.  The diagnosis was 
depressive neurosis with suicidal ideations.  A November 1972 
VA summary shows that the veteran had been admitted with 
precordial localized stabbing pain.  Another problem was 
bronchial asthma.  The veteran complained of shortness of 
breath and dyspnea.  The diagnoses were chest pain of 
undetermined etiology and bronchial asthma.

Also received in May 1991 was a statement from the veteran's 
wife and a statement from the veteran.  The wife indicated 
that the veteran had been treated for nerves, asthma and 
chest pain from 1970 until the current time.  The veteran's 
statement was entitled Vietnam Story.  He indicated that he 
had jungle training at Camp Pendleton, that he was supposed 
to be a truck driver but that he usually handled an M-50 
machine gun on top of a truck, that convoys were ambushed on 
several occasions, that his position was overrun at 
nighttime, that he witnessed many soldiers who were wounded 
or killed, that he experienced mortar attacks, that he 
received a lot of beatings and torture during training, that 
he had to go on patrol and ambushes, and that his best friend 
was killed in Vietnam.  Another stressor statement was dated 
in January 1992.

On VA psychiatric examination in April 1992, the veteran 
described traumatic experiences in basic training.  He was 
trained as a truck driver but never worked as one in Vietnam.  
The veteran referred to being involved in patrols, guarding 
the perimeter of camp, or working as a machine gunner on top 
of a truck.  He did not describe any specific traumatic 
events while in service.  He described nightmares about 
different combat situations dealing with the enemy.  In these 
nightmares, the veteran would usually be persecuted, sought 
after or shot at.  The diagnoses were schizoaffective 
disorder, PTSD features and strong passive dependent 
personality features.  

In a December 1992 statement the veteran indicated that 
Sergeant Lucy abused him physically and verbally due to his 
poor English, that this sort of experience continued 
throughout service, and that he was under direct mortar, 
grenade, and rifle fire.

Received in February 1993 were VA outpatient records dating 
from February 1991 to December 1992 which show treatment for 
multiple disabilities to include bronchial asthma, allergic 
rhinitis and PTSD.

On VA pulmonary examination in May 1993, the veteran reported 
having asthma since his return from service.  When he 
returned to Puerto Rico he had chronic asthma manifested by 
chest tightness, coughing, wheezing and dyspnea.  He had been 
referred to an allergy clinic and given desensitization 
vaccine for several antigens.  He had continued being 
asthmatic despite various other therapies and currently he 
was using a steroid inhaler.  He had 2 to 3 attacks per 
month.  On examination, there was a prolonged expiratory 
phase, late expiratory wheezes and diffuse rhonchi.  There 
was no clubbing or cyanosis.  There was a chronic cough with 
yellowish sputum and dyspnea with strong effort.  The 
diagnosis was bronchial asthma.  

On VA psychiatric examination in May 1993, the veteran 
reported that he mostly drove a truck in Vietnam but that he 
spent a great deal of time using an M-50 and that he went on 
ambush patrol and guard duty.  He spent a great deal of time 
guarding the perimeter of camp.  He did not bring up any 
specific events although he mentioned that different friends 
were killed or wounded in action.  He described nightmares, 
but quite superficially.  He talked about Vietnam but his 
affect did not correspond to his complaints.  A specific 
evaluation was deferred pending the receipt of complete 
medical records.  An August  1993 addendum include diagnoses 
of schizoaffective disorder with PTSD features.  

An October 1996 VA pulmonary function test revealed mild 
restrictive ventilatory abnormality.  

On VA pulmonary examination in September 1996, the diagnosis 
was bronchial asthma.  On VA general medical examination in 
September 1996, the diagnoses included bronchial asthma and 
rhino-sinusitis by history.  

On VA psychiatric examination in September 1996, the veteran 
reported having nightmares related to Vietnam.  He had 
aggressive thoughts and violent impulses.  The diagnosis was 
dysthymia with anxiety features.

An August 1998 letter from the Center for Research of Unit 
Records indicates that the request on behalf of the veteran 
had been sent to USMC Historical Center.

An August 1998 letter from the Marine Corps Historical Center 
indicates that the veteran had not alleged any specific 
incidents during his service with Company "B", 11th Motor 
Transport Battalion for the period from March 1969 to January 
1970.  It was indicated that Marine Corps operational 
records, called command chronologies, were iterated monthly 
at the battalion/squadron echelon (and above) when in combat.  
There were no separate company level records for the 
battalion.  Enclosed with the letter were the battalion's 
command chronologies for the period of the veteran's service.  
The command chronologies are general in nature; they do not 
provide specific information regarding the veteran's putative 
stressors.

On VA psychiatric examination in October 1998, the veteran's 
claims folder and medical records were available and reviewed 
by the examiner.  During the last few years, the diagnosis 
had been depressive disorder.  The veteran did not describe 
any specific stressor.  He alleged having been involved in 
combat activities while his military occupational specialty 
placed him as being a truck driver.  A longitudinal review of 
the record showed various diagnoses.  It was opined that the 
diagnosis that reflected the veteran's condition was chronic 
schizoaffective disorder and personality disorder with 
schizoid and dependent features.  It was also opined that the 
veteran was affected more by his initial training than by his 
Vietnam experiences.

The veteran submitted a statement in April 1999 in which he 
indicated that he was verbally and physically abused during 
basic training, that convoys were attacked by snipers many 
times, that mountain positions were attacked by mortars, that 
a friend named Bush was killed in the "husky", and that he 
still suffers from nightmares of Vietnam.  Also submitted 
were photographs which the veteran identified as showing his 
friend Bush, his friend Juan Ramon Perez from his town who 
was killed in Vietnam, and two pictures of VC dead. 


II.  Analysis

A.  Service connection for allergic rhinitis.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim; that is a claim 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

With regard to the claim of service connection for allergic 
rhinitis, the service medical records are silent concerning 
complaints, clinical findings or diagnoses relative to 
allergic rhinitis.  The sinuses and nose were clinically 
evaluated as normal on the March 1970 separation physical 
examination.  The first post service evidence of this 
disability dates from the summer of 1973 when allergic 
rhinitis was diagnosed on VA examinations.  Thus, there is no 
medical evidence of allergic rhinitis during service or for 
more than 2 years thereafter.  Moreover, there is no 
competent medical evidence that would establish a nexus 
between the veteran's current allergic rhinitis and his 
service.   

The only evidence that would support the veteran's claim that 
he currently suffers from allergic rhinitis that is related 
to service is found in his statements; however, lay evidence 
is inadequate to establish a medical nexus opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. § 
5107(a) of presenting a well-grounded claim of service 
connection for allergic rhinitis.  Furthermore, as a well-
grounded claim has not been presented, there is no duty to 
assist the veteran in the development of this claim.


B.  New and material evidence claims.

By rating decision in October 1985, entitlement to service 
connection for PTSD was denied as it was determined that 
there was no evidence of an objective recognizable stressor.  
By rating decision in February 1975, entitlement to service 
connection for bronchial asthma was denied as it was 
determined that the veteran's bronchial asthma had developed 
more than 2 years after service and was not related to the 
one acute episode during service.  The veteran received 
written notice of these denials by letter.  He failed to take 
any action with respect to the October 1985 and February 1975 
denials; thus, these decisions became final a year after the 
mailing of notification of the decisions to him in October 
1985 and February 1975, respectively.  38 C.F.R. §§ 3.104, 
20.302 (1999).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  In the instant 
case as the RO reopened the PTSD claim and only adjudicated 
the veteran's bronchial asthma claim under the ambit of 38 
C.F.R. § 3.156, there is no due process issue resulting from 
the holding in Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998) 
at the RO level.  Also, the Board will review the veteran's 
claim to reopen solely in accordance with the criteria found 
in 38 C.F.R. § 3.156.  In short, this change in the law has 
not resulted in any prejudice to the veteran's claims.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

Effective from March 7, 1997, VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
regulations were made effective from the date of the Cohen 
decision.  The revised regulation provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

With regard to the PTSD claim, the RO's October 1985 denial 
was based on the fact that that there was no evidence of an 
objective recognizable stressor.  The additional evidence 
submitted since October 1985 does not provide credible 
evidence that any claimed in-service stressor occurred.  The 
veteran has merely submitted additional statements describing 
alleged stressors.  These statements, although at times more 
detailed, are essentially similar to the statements 
previously of record.  In addition, the Marine Corps 
Historical Center has indicated that the veteran had not 
alleged any specific incidents relating to his military 
service.  Thus, they were unable to provide verification of 
any of the putative stressors.  In addition, the statement 
from the veteran's wife does not provide any credible 
evidence of stressors during service.  Accordingly, the 
additional evidence is not so significant that it must be 
considered in order to decide the merits of the claim, and 
the veteran's claim may not be reopened.  

With regard to the bronchial asthma claim, the RO's February 
1975 denial was based on the fact that the evidence showed 
that the veteran's bronchial asthma had developed more than 2 
years after service and was not related to the one acute 
episode during service.  The additional medical records 
include more recent evidence of treatment for bronchial 
asthma.  Thus, these records are merely cumulative.  In 
addition, they do not provide evidence that the veteran's 
current bronchial asthma, which was first manifest 
approximately 2 years after service, was incurred in or was 
aggravated by service.  

The veteran's statements that his current bronchial asthma is 
related to service do not provide competent evidence of a 
causal link between the veteran's military service and a 
current disability as a lay person may not offer evidence 
that requires medical knowledge.  See Nici v. Brown, 9 Vet. 
App. 494 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); and Spalding v. Brown, 10 Vet. App. 6 (1997).  The 
statement from the veteran's wife that he had been treated 
for asthma since 1970 to the current time has been noted.  
Evidence to this effect was of record previously when the 
claim was denied.  The statement from the veteran's wife is 
thus cumulative.  Accordingly, the additional evidence is not 
so significant that it must be considered in order to decide 
the merits of the claim and the veteran's claim may not be 
reopened.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam). 

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), as the 
veteran has not submitted new and material evidence, his 
claims may not been reopened.  Thus, the Board may not reach 
the issue of whether the veteran's claims would be well 
grounded pursuant to 38 U.S.C.A. § 5107(a), or address 
whether the duty to assist under 38 U.S.C.A. §  5107(b) has 
been fulfilled.  

In this case, as new and material evidence has not been 
submitted, the Board cannot assist in the development of 
these claims.  This precludes the Board from obtaining copies 
of any Social Security Administration decision or supporting 
medical records relative to the veteran's receipt of SSI 
benefits, or any other evidence relative to the veteran's 
claims.  


ORDER

As a well-grounded claim has not been presented, entitlement 
to service connection for allergic rhinitis is denied.

As new and material evidence to reopen a claim of entitlement 
to service connection for PTSD has not been presented, the 
veteran's claim is denied.

As new and material evidence to reopen a claim of entitlement 
to service connection for bronchial asthma has not been 
presented, the veteran's claim is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

